Citation Nr: 1032296	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-09 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, currently 
rated 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from June 1954 to June 
1957.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from separate rating actions of two different 
Department of Veterans Affairs Regional Offices (ROs).  In May 
2007, the RO in Cleveland, Ohio denied entitlement to a TDIU.  

In June 2000, the RO in Atlanta, Georgia, continued the a 30 
percent rating for sinusitis.  The Veteran filed a notice of 
disagreement in July 2000.  In October 2000, the RO increased the 
Veteran's rating to 10 percent.  The Veteran filed a document in 
January 2001 which was accepted as a substantive appeal.  In the 
document, the Veteran stated the RO decision "should have been 
30" percent.  He also said he met the symptoms for a 30 percent 
rating.  In a July 2001 statement, the Veteran repeated the 
30 percent criteria.  In August 2001, the Veteran stated: "The 
10 percent rating I feel meets the criterie for 30 percent or 
better."  

In October 2003, the RO increased the Veteran's disability rating 
for sinusitis to 30 percent.  After an inquiry from the Veteran's 
congressman, the Atlanta RO wrote to say that because the 
Veteran's disability level for his sinusitis was increased to 
30 percent, the appeal was effectively closed.  

Where there is no clearly expressed intent to limit the appeal to 
entitlement to a specific disability rating for the service-
connected condition, VA is required to consider entitlement to 
all available ratings for that condition.  A.B. v. Brown, 6 Vet. 
App. 35 (1993).  The Veteran's sinusitis is rated under 
Diagnostic Code 6510 for chronic pansinusitis.  The general 
rating formula for sinusitis provides ratings up to 50 percent.  
38 C.F.R. § 4.97, Diagnostic Code 6510 (2009).  Therefore, the 
Board finds the issue of an increased rating for sinusitis 
remains on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

REMAND

The issue of entitlement to an increased rating for sinusitis 
remains on appeal.  The Veteran should be sent a notice letter 
regarding that issue.  Also, the Veteran requested a Board 
hearing in July 2001 on that issue.  He should be contacted to 
determine whether he still desires a Board hearing.  If so, a 
Board hearing should be scheduled.  

The Veteran contends that he is entitled to a TDIU and currently 
meets the schedular combined rating for a TDIU.  38 C.F.R. 
§ 4.16(a) (2009).  

In the Veteran's July 2006 TDIU application, the Veteran said his 
service-connected disabilities affected full time employment in 
1990 and that he last worked full time in July 1990.  He listed 
his last full time employer as:  Valdosta, Georgia Board of 
Education (BOE).  The Veteran also listed his last employer, the 
State of Georgia Department of Corrections, where he claimed he 
worked part-time until 1997.  A January 2007 report of contact 
shows that the Veteran called to notify the RO that they had sent 
a letter requesting information to an incorrect employer.  The 
correct employer was Valdosta City Schools.  The Veteran gave the 
address of the correct past full-time employer:  Valdosta City 
BOE, 1204 Williams Street, Valdosta, Georgia, 31601.  

The mail sent to the incorrect employer was returned as 
undeliverable in January 2007.  In the Veteran's July 2007 notice 
of disagreement, he stated that the RO did not contact Valdosta 
BOE.  Information from the most recent employer, State of Georgia 
Department of Corrections, is associated with the file.  On 
remand, a letter should be sent requesting employment information 
from the Valdosta, Georgia BOE.  A negative reply is requested 
and all attempts to obtain information should be documented in 
the file.  

New VA examinations are warranted for both service-connected 
disabilities of sinusitis and anxiety disorder.  For the service-
connected sinusitis, the examiner should provide an opinion on 
the severity of the disability and the disability's impact on the 
ability of the Veteran to secure or follow a substantially 
gainful occupation.  In determining the severity of the 
disability, the Veteran's October 2001 surgery 
(uvulopalatopharyngoplasty, anterior bilateral ethmoidectomy, 
septorhinoplasty and neck left) and the December 2006 VA general 
examination should be taken into account.  Also, a July 2007 
letter from Dr. Nechtman should be considered.  Dr. Nechtman 
stated that he treated the Veteran for chronic sinusitis.  That 
condition had been stable from October 2005 through June 2007.  
The Veteran had headaches and difficulty breathing.  He also had 
overlapping symptoms of sleep apnea with nasal congestion and 
allergic rhinitis.  

Entitlement to individual unemployability must be established 
solely on the basis of impairment arising solely from service-
connected disorders.  Age is not a factor to be considered in 
evaluating unemployability.  The examiner should only consider 
whether the service-connected disabilities are sufficient produce 
unemployability.  38 C.F.R. § 3.341(a) (2009).  

An August 1992 record from Dr. Oakley notes that the Veteran was 
a retired school teacher "continuing active with teaching of two 
night courses at the prison system."  A November 1995 record 
from Dr. Holt shows that the Veteran recently stopped working at 
his part-time job.  In October 1997, another record from Dr. Holt 
shows that the Veteran was considering substitute teaching.  An 
April 1998 Eufaula Internal Medicine record shows that the 
Veteran had recently retired.  His multiple nonservice-connected 
medical problems were listed.  

A July 2001 VA social work note shows the Veteran stated that he 
retired from teaching in 1990 and worked part-time until 1998.  
His occupations were teaching and school administration.  He was 
a high school graduate and completed eight years of college.  A 
May 2002 VA examination report shows the Veteran's explanation of 
his work history.  The Veteran worked mapping tobacco land for 
one month before entering the service in June 1954.  In service, 
he worked as a radio operator and as part of the military police.  
Then he received a degree in education in 1960.  He worked mostly 
as a teacher and principal.  From 1981 to 1990 he was a teacher 
at Valdosta High School in Valdosta, Georgia.  In 1990, he had 
coronary artery disease and underwent coronary bypass surgery 
(this is a nonservice-connected disability).  He retired from the 
public school system in 1990.  From 1990 to 1995, he worked part-
time as a teacher for Georgia correctional system in Georgia.  He 
retired in 1995.  

In his July 2006 TDIU claim, the Veteran stated that his 
disability affected full time employment in 1990 and that he last 
worked full time in July 1990.  He stated that he became too 
disabled to work in 1997.  The name and address of his last three 
part time jobs and last two full time jobs were listed.  For 
education, he listed a B.S. degree, a master's degree, and an 
Ed.D. degree.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter for his 
claim for an increased rating for service-
connected sinusitis.  

2.  Contact the Veteran and ask if he still 
desires a Board hearing.  If so, schedule the 
Veteran for an appropriate Board hearing.  

3.  Contact the Veteran's last listed full-
time employer at: Valdosta City BOE, 1204 
Williams Street, Valdosta, Georgia, 31601.  
Request the employer complete VA Form 21-
4192.  A negative reply is requested and 
should be documented in the file.  

4.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his service-connected sinusitis and the 
impact of that disability on his ability to 
secure or follow a substantially gainful 
occupation.  The examiner should review the 
claims file and that review should be noted 
in the report.  The examiner should provide 
the following:

(a)  The examiner should state whether 
the Veteran has had radical surgery 
with chronic osteomyelitis or has near 
constant sinusitis characterized by 
headaches, pain and tenderness of the 
affected sinus and purulent discharge 
or crusting after repeated surgeries.

(b)  The examiner should reference:  
(1) the Veteran's October 2001 VA 
surgery records; (2) the December 2006 
VA general examination; and (3) the 
July 2007 letter from Dr. Nechtman.

(c)  The examiner should state whether 
it is at least as likely as not 
(50 percent probability or more) that 
solely by reason of his service-
connected disabilities (anxiety 
disorder and sinusitis), the Veteran 
is unable to secure or follow a 
substantially gainful occupation 
consistent with his education and 
occupational experience, without 
consideration of his age or 
nonservice-connected disabilities. 

5.  Then, readjudicate the claims.  If any 
decision remains adverse, issue a 
supplemental statement of the case and allow 
the applicable time for response.  Then, 
return the case to the Board.

The Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2009).  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

